The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 28, 2015

                                        No. 04-14-00378-CR

                                      Roberto GARCIA, JR.,
                                            Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 79th Judicial District Court, Brooks County, Texas
                                Trial Court No. 13-04-10924-CR
                         Honorable Richard C. Terrell, Judge Presiding

                                           ORDER
        In the underlying case, appellant pled guilty and was sentenced on December 4, 2013.
Rule 34.6(d) of the Texas Rules of Appellate Procedure states, “If anything relevant is omitted
from the reporter’s record, the trial court, the appellate court, or any party may by letter direct the
official court reporter to prepare, certify, and file in the appellate court a supplemental reporter’s
record containing the omitted items.” TEX. R. APP. P. 34.6(d). It is therefore ORDERED that
Ms. Sonia Trevino prepare, certify, and file a supplemental reporter’s record of the original plea
and sentencing hearing.

        In addition, Rule 34.5(c) of the Texas Rules of Appellate Procedure states, “If a relevant
item has been omitted from the clerk’s record, the trial court, the appellate court, or any party
may by letter direct the trial court clerk to prepare, certify, and file in the appellate court a
supplement containing the omitted item.” TEX. R. APP. P. 34.6(d). It is therefore ORDERED
that the trial court clerk prepare, certify, and file a supplemental clerk’s record containing the
documents reflecting the appellant’s original plea.

       The supplemental reporter’s record and supplemental clerk’s record must be filed in this
court no later than February 11, 2015.

       It is so ORDERED on the 28th day of January, 2015.

                                                       PER CURIAM
ATTESTED TO:         ______________________
                     Keith E. Hottle
                     Clerk of Court